DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered. Upon further review of the claims and prior art there are new grounds of rejection discussed below. However, since previously applied prior art references are still relied upon in the rejections, relevant arguments with respect to these references are addressed herein. Regarding Bertram, applicant argues magnets in the array in the acetabular component of the THR device in Bertram are positioned at at least two different distances from the central dome. This is not persuasive because the claims only require an array of two (or more) magnets surrounding the central dome, each magnet in the array is equidistant from the central dome. In Bertram either the two inner magnets on either side of the central dome or the two outer magnets on either side of the central dome meet the claims since each comprises two magnets surrounding the central dome, with each of the two magnets being equidistant from the central dome (see annotated fig.6 below). The claims do not preclude an additional array of magnets located at a different distance from the central dome since the claims use the term “comprising” and not consisting of. The examiner further notes that both Ning and Bertram disclose one or more magnets in the acetabular components (see Bertram par.27 which states “one, or preferably, a plurality of magnets” and Ning par.41 which states “at least one magnetic member”). Therefore, selecting either one or a plurality of magnets would be considered an obvious matter of design choice to a person of ordinary skill in the art.

    PNG
    media_image1.png
    538
    977
    media_image1.png
    Greyscale


Claim Objections
Claims 74, 79, 82, 114, 117, and 118 are objected to because of the following informalities: In claim 74, line 20, “the one or more bores” appears to be in error for --the two or more bores--. In claim 118, “(iv)”, “(v)”, and “(vi)” are used, but there is no i-iii.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32, 116, and 118 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 31, line 2 recites “the comprises a long axis”. It is unclear what “the” refers to. For examination this is assumed to mean the single magnet comprises a long axis.
Claim 116 depends from canceled claim 9 and is therefore indefinite. Because line 2 of claim 116 refers to “the array of magnets surrounding the single magnet” which is not recited in claim 1 but is substantially recited in claim 6, the claim is examined as if depending from claim 6. However, it is unclear which “single magnet” the single magnet of claim 116 refers to since single magnets are defined for the acetabular component and the femoral component. 
Claim 118 recites “wherein the acetabular component further comprises a single magnet at the central dome only” in lines 5-6. This limitation is unclear because it is unclear if the acetabular component is limited to/consists of only a single magnet or if the single magnet is only located at the central dome and does not preclude additional magnets located outside of the central dome. This is unclear because the claim uses the term “comprises” but then uses the term “only” in line 6. For examination, the examiner interprets the claim to be open ended because of the terms comprising and comprises, and considers the claim to require a single magnet located at only the central dome without limiting the acetabular component from having additional single magnets located at locations other than the central dome. In other words, the examiner does not interpret the acetabular component to be limited to only a single magnet in light of the use of “comprises”. However, the claim should be amended to clarify whether the acetabular component is limited to consisting of one and only magnet or can comprise magnets in addition to the central dome single magnet. The examiner notes that the applicant uses the term “single magnet” even in instances when there is a plurality of magnets. See for example claim 6 which claims a single magnet at the central dome in addition to the array of two or more magnets. Therefore, it is clear that “single” does not limit the acetabular component to just one magnet and instead refers to one magnet that may be with a plurality of other magnets.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 15, 16, 27, 30-32, 60, 115, and 118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertram, III 2003/0236572 (hereafter referred to as Bertram).
Regarding claim 1, Bertram discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 614 having a full or partial hemispherical shape that comprises a central dome (considered the center region as shown in fig.6), a periphery (considered the rim as shown in fig.6), and an intermediate wall therebetween, wherein the acetabular component comprises a shell comprising a concave inner surface (considered the inner surface of 614), a convex outer surface (considered the outer surface of 614), and a thickness therebetween (fig.6), wherein the acetabular component further comprises an array of two or more magnets surrounding the central dome (the array is considered either the two closest equidistant magnets on either side of the single magnet at the center dome or the two farthest equidistant magnets on either side of the single magnet at the center dome as shown in fig.6; the claim does not preclude additional arrays of magnets at different distances), each magnet in the array is equidistant from the central dome (the two closest magnets on either side of the central dome are equidistant from the center and the two farthest magnets on either side of the central dome are equidistant from the center; fig.6), and (b) a femoral component comprising (i) a stem portion 608 (fig.6) comprising a proximal end (the top end) and a distal end (the bottom end), (ii) a neck portion comprising a tapered end (the tapered portion within the head) and a base end (the portion attached to the stem), wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (fig.6), and (iii) a spherical head 606 that is affixed to the tapered end of the neck portion, wherein the spherical head comprises a single magnet 604 (magnet 604 is located within the neck which is within the head, therefore when assembled the spherical head comprises the single magnet; fig.6), wherein the spherical head comprises a tapered volume (the volume which receives the tapered end of the neck), an outside surface, and a thickness between the tapered volume and the outside surface, and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.6), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component, and wherein the one or more magnets of the acetabular component and the single magnet of the spherical head of the femoral component are oriented to generate an attractive force therebetween (fig.6 shows opposite polarity of the magnets and par.29 discloses attraction for improving stability).
Regarding claim 5, fig.6 shows the inner array of magnets is “near” the central dome of the acetabular/in the intermediate wall between the central dome and the periphery. The outer array of magnets is at least in the intermediate wall between the central dome and the periphery.
Regarding claims 6 and 7, fig.6 shows a central single magnet at the central dome and each of the magnets having a long axis that is perpendicular to a tangent line of the curvature of the acetabular component. 
Regarding claim 10, magnets of the inner array are equidistant from each other since there are only two magnets shown in the array.
Regarding claim 15, see fig.6 which shows the long axis of the magnets around the central magnet being angled with respect to the long axis of the single central magnet.
Regarding claim 16, see fig. 6 for the angles of the magnets of the array being angled about 10-80 degrees relative to the long axis of the single central magnet. 
Regarding claims 27 and 30-32, see fig.6 which shows an end surface at the innermost end of the tapered volume and the cross-sectional area of the tapered volume of the head decreasing towards the end surface of the spherical head. The single magnet 604 is located “at the end surface” since the top end of the magnet is at the end surface. The long axis of magnet 604 is perpendicular to the end surface of the tapered volume as shown in the annotated version of fig.6 below.

    PNG
    media_image2.png
    546
    644
    media_image2.png
    Greyscale

Regarding claim 60, fig.6 shows the prosthesis implanted in a subject.
Regarding claim 115, see fig.6 and par.27 for liner 612 received in the shell 614.
Regarding claim 118, Bertram discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 614 having a full or partial hemispherical shape that comprises a central dome (considered the center region as shown in fig.6), a periphery (considered the rim as shown in fig.6), and an intermediate wall therebetween, wherein the acetabular component comprises a shell 614 comprising a concave inner surface, a convex outer surface, and a thickness therebetween (fig.6), wherein the acetabular component further comprises a single magnet at the central dome only (the central magnet 616 is located at the central dome only; as best understood, the claim does not preclude additional single magnets at other locations of the acetabular component), and (b) a femoral component comprising a stem portion 608 (fig.6) comprising a proximal end (top end) and a distal end (bottom end), a neck portion comprising a tapered end (the tapered portion within the head) and a base end (the portion attached to the stem), wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (fig.6), and a spherical head 606 that is affixed to the tapered end of the neck portion (fig.6), wherein the spherical head comprises a single magnet 604 (magnet 604 is located within the neck which is within the head, therefore when assembled the spherical head comprises a single magnet; fig.6), wherein the spherical head comprises a tapered volume (the volume which receives the tapered end of the neck), an outside surface (the articulating surface), and a thickness between the tapered volume and the outside surface, and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.6), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component (fig.6), and wherein the single magnet of the acetabular component and the single magnet of the spherical head of the femoral component are oriented to generate an attractive force therebetween (fig.6 shows opposite polarity of the magnets and par.29 discloses attraction for improving stability).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Bertram. Bertram discloses the invention substantially as claimed and as discussed above. Bertram fig.6 shows two equally spaced magnets on either side of a central single magnet but Bertram does not specifically disclose 4 to 16 magnets which are equidistant from the central dome/central single magnet. Bertram par.27 states that on the acetabular side “a plurality of magnets 616 are disposed through a cup 614” and states the magnets are oriented such that as the femoral component rotates, the greatest flux density is achieved between the opposing poles of the magnets on the femoral and acetabular sides. Fig.6 of Bertram only shows a single plane, however, one of ordinary skill in the art would appreciate that the hip joint does not rotate in just one plane and instead rotates in three dimensions. Therefore, since Bertram teaches a plurality of magnets disposed through the cup to induce magnetic flux during rotation of the hip, and the hip rotates in three dimensions, it would have been obvious to one of ordinary skill in the art to place magnets in additional planes/locations of the cup in order to prevent dislocation in additional planes of rotation. It would have been further obvious that these additional magnets be placed at the same distances from the central dome since Bertram shows equally spaced magnets in fig.6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least 2 to 14 equally spaced magnets to additional planes of the acetabular component of Bertram in order to address dislocation problems throughout all ranges of motion of the hip prosthesis. It would have been further obvious to add additional equally spaced magnets since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B). In the instant case, adding additional magnets yields the predictable result of additional magnetic strength for preventing dislocation and uncoupling of the components.
Claims 1, 5-7, 10, 15, 16, 27, 60, 115, 116, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Ning 2018/0014838 (hereafter referred to as Ning) in view of Bertram. 
Regarding claims 1 and 118 Ning discloses a total hip replacement (THR) prosthesis, comprising (a) an acetabular component 54 having a full or partial hemispherical shape that comprises a central dome, a periphery, and an intermediate wall therebetween (see annotated fig.4 below), wherein the acetabular component comprises a shell and at least a single central magnet 112 (par.41 discloses at least one magnetic member 112), the shell comprising a concave inner surface 57, a convex outer surface (the outer surface of the shell), and a thickness therebetween (fig.4), and (b) a femoral component comprising (i) a stem portion comprising a proximal end and a distal end (see annotated fig.4 below), (ii) a neck portion comprising a tapered end and a base end, wherein the base end of the neck portion is joined to the proximal end of the stem portion, and the neck portion extends at an angle from the stem portion (see annotated fig.4 below), and (iii) a spherical head 50 that is affixed to the tapered end of the neck portion (fig.4), wherein the spherical head comprises a single magnet 112 (fig.4), wherein the spherical head comprises a tapered volume (see the tapered volume which receives the neck in fig.4), an outside surface, and a thickness between the tapered volume and the outside surface (the thickness is the material between the tapered volume and the outside surface), and wherein the tapered volume is configured to receive the tapered end of the neck portion (fig.4), wherein the acetabular component is configured to receive all or a portion of the spherical head of the femoral component (fig.4). 

    PNG
    media_image3.png
    835
    736
    media_image3.png
    Greyscale

Ning discloses the invention substantially as claimed, however, Ning discloses at least one magnetic member 112 in the acetabular component but does not specifically disclose that the acetabular component comprises an array of two or more magnets surrounding a single magnet at the central dome, wherein each magnet in the array is equidistant from the central dome and does not discloses a single magnet at the central dome only (Ning shows the single magnet extending to the periphery). 
Bertram teaches a hip prosthesis, in the same field of endeavor, wherein an acetabular component has a single magnet 616 at a central dome only, as well as an array of two magnets surrounding the single magnet at the central dome, wherein the magnets of the array are equidistant from the central dome for the purpose of providing a magnet arrangement which generates sufficient flux density between opposing poles of the magnets on femoral and acetabular sides as the femoral component rotates in order to prevent dislocation and uncoupling of the components (pars.10 and 27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetabular component of Ning and replace the single large magnet of Ning with the single magnet at the central dome only surrounded by an array of at least two magnets in the shell surrounding and equidistant from the central dome as taught by Bertram in order to provide optimal magnetic strength as the femoral component rotates which addresses various dislocation problems as well as the pistoning effect as taught by Bertram in pars. 27 and 29. It would have been further obvious to replace the single larger magnet shown in Ning with the plurality of magnets as taught by Bertram since both designs provide the same predictable results including providing a magnetic force between femoral and acetabular components to prevent dislocation.
Regarding claim 5, see fig. 6 of Bertram which shows the array at least near the central dome.
Regarding claims 6, 7, 15, and 16, Bertram fig.6 shows each magnet surrounding the single central magnet having a long axis that is angled about 10 to about 80 degrees from the long axis of the single central magnet and shows each magnet is perpendicular to a tangent line of the curvature of the acetabular component. Bertram teaches the magnets are oriented this way for the purpose of achieving the greatest flux density between the opposing poles of the magnets on the femoral and acetabular sides as the femoral component rotates (par.27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the acetabular component magnets of the prosthesis of Ning in view of Bertram as claimed and as taught by Bertram in order to provide sufficient magnetic force for preventing dislocation and uncoupling of the components.
Regarding claim 10, magnets of the inner array taught by Bertram are equidistant from each other since there are only two magnets shown in the array.
Regarding claims 27, Ning discloses the tapered volume comprising an end surface as shown above. 
Regarding claim 60, Ning discloses implanting the prosthesis in the subject in fig.4.
Regarding claims 115, Ning discloses it may be desirable to provide a low friction material between the ball and socket in par.41, but does not specifically disclose that the acetabular component further comprises a liner that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner.
Bertram teaches a hip prosthesis, in the same field of endeavor, wherein the acetabular component further comprises a liner 612 that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner (fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetabular component of Ning to include a liner as taught by Bertram in order to provide a low friction material to improve articulation and minimize wear of components. Liners are standard in the art of acetabular components. 
Regarding claim 116, Bertram fig.6 shows two equally spaced bores/magnets on either side of a central single magnet but Bertram does not specifically teach 4 to 16 magnets which are equidistant from the central dome/central single magnet. Bertram par.27 states that on the acetabular side “preferably, a plurality of magnets 616 are disposed through a cup 614” and states the magnets are oriented such that as the femoral component rotates, the greatest flux density is achieved between the opposing poles of the magnets on the femoral and acetabular sides. Fig. 4 of Ning and Fig.6 of Bertram each only show a single plane, however, one of ordinary skill in the art would appreciate that a hip joint does not rotate in just one plane and instead rotates in three dimensions. Therefore, since Ning discloses “at least one” magnetic member (Ning par.41) and Bertram teaches a plurality of magnets disposed through the cup to induce magnetic flux during rotation of the hip, and a hip joint rotates in three dimensions, it would have been obvious to one of ordinary skill in the art to place magnets in additional planes/locations of the cup in order to prevent dislocation in additional planes of rotation. It would have been further obvious that these additional magnets be placed at the same distances from the central dome since Bertram shows equally spaced magnets in fig.6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4-16 equally spaced magnets in the acetabular component of Ning in view of Bertram in order to address dislocation problems throughout all ranges and planes of motion of the hip prosthesis. 
Claims 30-32, 74, 79, 82, 114, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Ning in view of Bertram as applied above, and further in view of Muir et al. 2016/0287400 (here after referred to as Muir). 
Regarding claims 30, 74, and 79, Ning in view of Bertram discloses the total hip replacement prosthesis substantially as claimed and as discussed above with respect to claims 1 and 27. Note that the magnets taught by Bertram are located in bores therefore as Bertram teaches an array of magnets in the acetabular component, Bertram also teaches an array of bores as claimed since bores receive the magnets. Ning further discloses a magnet located within the head of the femoral component and discloses an end surface of the tapered volume (see the annotated fig.4 of Ning above). Ning discloses the magnets are preferably each respectively “embedded” or encased in the ball or socket member (par.41), but Ning in view of Bertram does not specifically disclose that the single magnet of the femoral component is placed within a single bore which is located at the end surface of the tapered volume.
Muir teaches a ball and socket prosthesis, in the same field of endeavor, wherein a spherical head may include one or more bores 160 located at an end surface of a volume 136 of a spherical head 30 for the purpose of embedding the magnet within the head (par.60; fig.13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical head of Ning in view of Bertram to include a bore located at the end surface of the tapered volume as taught by Muir in order to easily and securely embed the magnet within the spherical head. Note that Ning uses the term “embedded” in describing the magnet in the head and Muir specifically teaches a bore within a head for embedding a magnet within the head.
Regarding claims 31 and 32, Bertram further teaches that the magnet 604 in the femoral component has a rectangular shaped, elongated cross-section and has a long axis perpendicular to an end surface of a tapered volume for the purpose of being shaped and oriented for providing the greatest flux density between the opposing poles of the magnets on the femoral and acetabular sides as the femoral component rotates (par.27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the femoral component magnet of Ning such that the magnet has a long axis which is perpendicular to the end surface as taught by Bertram in order to provide optimal magnetic force between joint components to prevent dislocation.
Regarding claims 82 and 114, as discussed above, Bertram teaches a single bore at the central dome which is surrounded by bores in the array which are equidistant from each other.
Regarding claim 117, Ning discloses it may be desirable to provide a low friction material between the ball and socket in par.41, but does not specifically disclose that the acetabular component further comprises a liner that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner.
Bertram teaches a hip prosthesis, in the same field of endeavor, wherein the acetabular component further comprises a liner 612 that comprises a concave inner surface, a convex outer surface, and a thickness therebetween, wherein the concave inner surface of the shell is configured to receive all or a portion of the convex outer surface of the liner (fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acetabular component of Ning to include a liner as taught by Bertram in order to provide a low friction material to improve articulation and minimize wear of components. Liners are standard in the art of acetabular components. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdou 2007/0233251 discloses magnets in ball and socket joints (figs. 22-23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774